IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-13-00427-CR

JARVIS DWYANE TYSON,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee



                             From the 12th District Court
                                Walker County, Texas
                                Trial Court No. 25638


                                        ORDER


       Jarvis Dywane Tyson was convicted of Aggravated Assault.  He filed a pro se 

notice of appeal.  John Williford, Jr. was appointed as counsel for Tyson.  We have now 

received a motion to substitute counsel, requesting this court to substitute Joel Hayter 

for John Williford, Jr. as counsel for appellant.  This we cannot do.  See Enriquez v. State, 

999 S.W.2d 906, 908 (Tex. App.—Waco 1999, order). The trial court has the authority 

through the Code of Criminal Procedure to relieve Williford of his duties and appoint 
new counsel for Tyson’s appeal.  Id.  Any substitution of appointed counsel and the 

related costs to the county should be determined by the trial court that appointed 

Williford to Tyson’s criminal proceeding.  Id.   

        Accordingly,  we  deny  the  motion  to  substitute  counsel.  Original  counsel,  John 

Williford,  Jr.,  will  remain  lead  counsel  for  Tyson.    Joel  Hayter  has  been  added  as 

additional counsel for Tyson in this appeal. 

         

                                            PER CURIAM 

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed March 20, 2014 




Tyson v. State                                                                            Page 2